NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




                 United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 12, 2010
                                     Decided May 13, 2010

                                             Before

                             KENNETH F. RIPPLE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09‐3453

UNITED STATES OF AMERICA,                             Appeal from the United States District
           Plaintiff‐Appellee,                        Court for the Central District of Illinois.

       v.                                             No. 1:09‐CR‐10015‐001

DAVID L. BROWN,                                       Michael M. Mihm,
     Defendant‐Appellant.                             Judge.

                                           O R D E R

        David Brown pleaded guilty to one count of conspiracy to distribute more than 50
grams of cocaine base.  See 21 U.S.C. § 846.  At Brown’s sentencing hearing the government
moved to reduce his sentence below the life‐time statutory minimum to reflect the value of
his assistance in the investigation and prosecution of other matters.  See 18 U.S.C. § 3553(e). 
The district court granted that motion and sentenced Brown to 244 months’ imprisonment,
but refused to consider other mitigating factors to further reduce his sentence.  Brown
appeals, but his appointed counsel has concluded that his appeal is frivolous and moves to
withdraw.  See Anders v. California, 386 U.S. 738, 744 (1967).  We invited Brown to respond to
counsel’s motion, but he has declined to do so.  See CIR. R. 51(b).  We limit our review to the
potential issue identified in counsel’s facially adequate brief.  See United States v. Schuh, 289
F.3d 968, 973‐74 (7th Cir. 2002).
No. 09‐3453                                                                             Page 2

       Counsel initially advises that Brown does not want his guilty plea vacated, and thus
properly omits any discussion of the adequacy of the plea colloquy or the voluntariness of
the plea.  See United States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002).  

        The only potential issue counsel identifies is whether Brown could challenge the
court’s refusal to further reduce his sentence for reasons other than his substantial
assistance.  But we agree that this contention would be frivolous.  As counsel notes, once a
district court decides that a defendant’s cooperation justifies a sentence below the statutory
floor, see 18 U.S.C. § 3553(e), the court may not rely upon other mitigating factors in
§ 3553(a) to further reduce the sentence.  United States v. Johnson, 580 F.3d 666, 672‐74 (7th
Cir. 2009), cert. denied, 130 S. Ct. 1115 (2010). 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.